UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:0-12792 SEN YU INTERNATIONAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 84-0916585 (I.R.S. Employer Identification No.) 19 West 44th Street, Suite 1108 New York, NY 10036 (Address of principal executive offices, including zip code) Registrant’s telephone number (including area code):212-997-8585 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[] As of November 15, 2010, there were 20,892,982 shares of company’s common stock issued and outstanding. SEN YU INTERNATIONAL HOLDINGS, INC. QUARTERLY REPORT ON FORM 10-Q/A TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Cautionary Note on Forward Looking Statement 1 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4(T). Controls and Procedures 34 PART II – OTHER INFORMATION Item 1. Legal Proceedings 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Removed and Reserved 35 Item 5. Other Information 35 Item 6. Exhibits 36 SIGNATURES 37 EXPLANATORY NOTE Sen Yu International Holdings, Inc. (f/k/a China Swine Genetics, Inc), or the Company, is filing this Amendment No. 1 on Form 10-Q/A to its Quarterly Report on Form 10-Q for the quarter ended September 30, 2010, or the Form 10-Q, filed with the Securities and Exchange Commission, or SEC, on November 15, 2010 to revise the disclosure with regard to derivative liabilities-warrants and other related changes in the Company’s Consolidated Balance Sheets in Part I, the change in fair value of warrants, the number of weighted shares of common stock outstanding on a fully diluted basis and its effect on the diluted earnings per share in the Company’s Consolidated Statements of Operation in Part I, net income before noncontrolling interest and foreign currency translation income in the Company’s Consolidated Statements of Comprehensive Income in Part I, net income and changes in fair value of warrants in the Company’s Consolidated Statements of Cash Flows in Part I, adjusted exercise prices of Series A and B Warrants, the summary status of Warrants Outstanding as of September 30, 2010, the fair value of those warrants as of September 30, 2010 in Item c of Note 13 to the Financial Statements, the net income for basic and diluted calculation, the weighted average effect of the dilutive securities in Note 14 to the Financial Statements, change in fair value of warrants and other related changes in the Result of Operation for three months ended September 30, 2010 in the Management’s Discussion and Analysis or Plan of Operation section (“MD&A”), total other expenses or losses and certain numbers in Other Income (Expense or Losses) section of MD&A, the accumulated other comprehensive income in Net Income and Comprehensive Income section of MD&A, numbers related to working capital in the Liquidity and Capital Resources section of MD&A, and the net income in Net Cash (Used in) Provided by Operating Activities section of MD&A. This Form10-Q/A continues to speak as of the date of the Form10-Q and no attempt has been made to modify or update disclosures in the original Form10-Q except as noted above. This Form10-Q/A does not reflect events occurring after the filing of the Form10-Q or modify or update any related disclosures and any information not affected by the amendments contained in this Form10-Q/A is unchanged and reflects the disclosure made at the time of the filing of the Form10-Q with the SEC. Currently dated Exhibits 31.1, 31.2, 32.1 and 32.2 are included in this Form 10Q/A. CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-Q contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. The forward looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in such forward looking statements. In some cases, you can identify forward looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “projects,” “potential,” “proposed,” “intended,” or “continue” or the negative of these terms or other comparable terminology.Readers are cautioned not to place undue reliance on these forward looking statements, which reflect management’s opinions only as of the date thereof.In evaluating such forward looking statements, readers should carefully review the discussion of risks and uncertainties in this Quarterly Report on Form 10-Q and in our most recent Annual Report on Form 10-K as well as in other filings with the Securities and Exchange Commission(“SEC”) including, without limitation: ● our financial position, business strategy and other plans and objectives for future operations; ● the ability of our management team to execute its plans to meet its goals; ● our ability to attract and retain management; ● our growth strategies; ● anticipated trends in our business; ● our ability to consummate or integrate acquisitions; ● our liquidity and ability to finance our operations and acquisition and development activities; ● the timing, cost and procedure for proposed acquisitions; ● the impact of government regulation in China and elsewhere; ● estimates regarding future net revenues or profits; ● planned capital expenditures (including the amount and nature thereof); ● estimates, plans and projections relating to construction of facilities and the acquisition of facilities or businesses; ● the possibility that our acquisitions may involve unexpected costs; ● the impact of competition; ● general economic conditions, whether internationally, nationally or in the regional and local market areas in which we are doing business, that may be less favorable than expected; and ● other economic, competitive, governmental, legislative, regulatory, geopolitical and technological factors that may negatively impact our businesses, operations and pricing. 1 The discussion of risks and uncertainties set forth in this Quarterly Report on Form 10-Q and in our most recent Annual Report on Form 10-K as well as in other filings with the SEC, is not necessarily a complete or exhaustive list of all risks facing the Company at any particular point in time.We operate in the People’s Republic of China(“China” or “PRC”) in a highly competitive and rapidly changing environment.Therefore, it is likely that new risks will emerge, and that the nature and elements of existing risks will change, over time. It is not possible for management to predict all such risk factors or changes therein, or to assess either the impact of all such risk factors on our business or the extent to which any individual risk factor, combination of factors, or new or altered factors, may cause results to differ materially from those contained in any forward looking statement. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, growth rates, and levels of activity, performance or achievements. Given the uncertainties that surround such statements, you are cautioned not to place undue reliance on such forward looking statements. Except as expressly required by the federal securities laws, there is no undertaking to publicly update or revise any forward looking statements, whether as a result of new information, future events, changed circumstances or any other reason. 2 PART I – FINANCIAL INFORMATION SEN YU INTERNATIONAL HOLDINGS, INC (F/K/A CHINA SWINE GENETICS, INC.) AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Stated in US Dollars) September 30, 2010 June 30, 2010 Assets (Unaudited) (Audited) Current Assets: 　 　 　 Cash and equivalents $ $ 　 Accounts receivable - 　 Inventories, net 　 Advance to suppliers, net 　 Prepayments and other current assets 　 Total Current Assets 　 　 　 　 　 Property, Plant, Equipment and Breeding Stock, net Construction in Progress 　 　 Total Long-Term Assets 　 　 Total Assets 　 　 　 　 　 Liabilities and Shareholders’ Equity 　 　 Current Liabilities: 　 　 　 Accounts payable and accrued expenses 　 Loans payable, net 　 Convertible note, net 　 Loans from shareholders/officers, net 　 Deferred interest income 　 Other current liabilities 　 Derivative liabilities-warrants 　 　 Total Current Liabilities 　 　 Total Liabilities Shareholders’ Equity: 　 　 　 Series B Convertible Preferred Stock ,$0.001 par value, 　 　 10,000,000 shares authorized,1,152,380and zero shares 　 　 issued and outstanding, respectively 　 Common stock, $0.001 par value, 300,000,000 shares 　 　 authorized, 20,892,982 issued and outstanding, 　 　 　 respectively * 　 Additional paid-in capital * 　 Reserve funds 　 Retained earnings 　 Accumulated other comprehensive income 　 Unearned compensation ) ) 　 　 Total Sen Yu International Holdings, Inc. Shareholders’ Equity Noncontrolling Interest 　 　 Total Equity 　 　 Total Liabilities and Equity $ $ *: As restated to show recapitalization and reverse split. 　 The accompanying notes are an integral part of these consolidated financial statements. 3 SEN YU INTERNATIONAL HOLDINGS, INC (F/K/A CHINA SWINE GENETICS, INC.) AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENEDED SEPTEMBER 30, 2 (UNAUDITED) (Stated in US Dollars) For The Three Months Ended September 30, 　 　 　 　 Unaudited Unaudited 　 　 　 　 Revenues $ $ Cost of Goods Sold Gross Profit 　 　 　 　 Operating Expenses 　 　 　 Selling expenses 　 General and administrative expenses 　 Losses on disposal of fixed assets 　 Bad debt for advanced to suppliers Total Operating Expenses 　 　 　 　 Income From Operations 　 　 　 　 Other Income (Expense) 　 　 　 Interest expense (income), net ) 　 Other expense net ) ) 　 Loss on disposal of inventories - ) 　 Change in fair value of warrants ) - Total Other Expense ) ) 　 　 　 　 Income from Continuing Operations Before Income Taxes Income Tax Provision 　 - 　 　 　 　 Net Income Before Noncontrolling Interest 　 　 　 　 　 Less: Net income (loss) attributable to the noncontrolling interest ) 　 　 　 　 Net Income Attributable to Sen Yu International Holdings, Inc. $ $ 　 　 　 　 Earnings Per Share: 　 　 - Basic $ $ 　 - Diluted $ $ 　 　 　 　 Weighted Common Shares Outstanding * 　 　 - Basic 　 - Diluted *: As restated to show recapitalization and reverse split. The accompanying notes are an integral part of these consolidated financial statements. 4 SEN YU INTERNATIONAL HOLDINGS, INC (F/K/A CHINA SWINE GENETICS, INC) AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE MONTHS ENEDED SEPTEMBER 30, 2 (UNAUDITED) (Stated in US Dollars) For the Three Months Ended September 30, (Unaudited) (Unaudited) Net Income Before Noncontrolling Interest $ $ Other Comprehensive Income: Foreign Currency TranslationIncome Comprehensive Income $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 SEN YU INTERNATIONAL HOLDINGS, INC (F/K/A CHINA SWINE GENETICS, INC.) AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ETHNDED SEPTEMBER 30, 2010 (UNAUDITED) (Stated in US Dollars) 　 　 For The Three Months Ended September 30, 　 　 　 　 Unaudited Unaudited Cash Flows From Operating Activities: 　 　 Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities 　 　 　 Depreciation and amortization 　 Bad debt adjustment 　 Noncontrolling Interest ) 　 Consulting fees adjusted from deferred - 　 Amortization of financing costs - 　 Loss on disposal of fixed assets 　 Loss on disposal of inventories 　 Provision for losses on inventories ) - 　 Change in fair value of warrants - 　 Changes in operating assets and liabilities: 　 　 　 Accounts receivable ) 　 Inventories ) ) 　 Advanced to suppliers ) ) 　 Prepayments and other current assets ) 　 Accounts payable and accrued expenses ) ) 　 Customer deposit - 　 Deferred interest income ) ) 　 Other current liabilities ) Net Cash (Used in) Provided by Operating Activities ) Cash Flows From Investing Activities: 　 　 　 Payment for purchase of equipment ) ) 　 Payment for construction in progress ) - 　 Proceeds from sale of property and equipment Net Cash Used in Investing Activities ) ) Cash Flows From Financing Activities: 　 　 　 Proceeds from discount on loans payable 　 Payments for loans to shareholders/officers ) ) 　 Proceeds the repayment of loans by shareholders/officers Net Cash Provided by Financing Activities Net (Decrease)Increase in Cash and Equivalents ) Effect of Exchange Rate Changes on Cash Cash and Equivalents at Beginning of Period Cash and Equivalents at End of Period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: 　 Interest paid $ $
